DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claim 7 is objected to.
Claim Objections
Claim 7 is objected to because of the following informalities: the claim language “wherein” appears to be missing. Appropriate correction is required.
Allowable Subject Matter
Claims 1–6 and 8–20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The best prior art that teaches the limitations of the independent claims of the instant application is Backhus et al. (2019/0286938) which identifies the methods and systems for training computer vision models of real training data and synthetic training data varieties. Specifically, paragraphs 3 and 50 identify the specific methods and systems for training the said computer vision models. However, the prior art does not identify the ability to apply such training to distributed edge networks.
Such ability to apply the training to distributed edge networks is readily identified in the teachings of Taggart et al. (2020/0394578). Taggart identifies that computer vision models can be trained local at edge processing systems as shown in Figures 1 and 2, as well as paragraph 34.
Furthermore, Schwartz (2021/0174131) identifies that the training data including both real and synthetic can be updated to create better models by employing a feedback loop as shown in Fig. 4 and paragraphs 54 to 56.

Thus, the prior art teaches that:
Backhus et al. (2019/0286938) teaches receiving, by an edge device in a distributed edge network and from a central network device, a copy of a computer vision model and a synthetic training data generator (Fig. 4, distributed system for real-time image processing is shown; ¶50, edge devices can be provided all or a component of the trained model, which includes real set of trained data or generated set or synthetic set of trained data; however, Backhus does not identify that the trained/synthetic training data is one of computer vision model but rather Taggart teaches that edge processing systems can comprise computer vision models);
Taggart et al. (2020/0394578) teaches receiving, by the edge device and from a client device, first client data requiring computer vision (Figs. 1 and 2; ¶34, computer vision models can be trained locally at edge processing system 100; ¶21, the underlying system utilizes "de-centralized cloud environment");
applying, by the edge device, the copy of the computer vision model to the first client data (according to Backhus at Fig. 4 and ¶50, distributed system for real-time image processing utilizing edge devices to process trained models both real and synthetic is disclosed; Taggart further teaches that computer vision models may be processed at edge processing systems);
Schwartz (2021/0174131) teaches updating, by the edge device and based on the synthetic training data, the copy of the computer vision model to form an updated computer vision model (Fig. 4; ¶¶54-56, computer vision modules can generate and train models; further, synthetic training data can be generated as shown, as well as updating said vision model as evidenced by the feedback loop of machine training computer vision systems as shown and in ¶¶54-56; however, Schwartz does not identify that such training occurs within an edge device or edge processing system, such disclosure is evident in Taggart and Backhus); and
However, the prior art does not explicitly teach detecting, by the edge device and based on the applying, an exception to the copy of the computer vision model;
generating, by the edge device, synthetic training data for the exception;
sending, by the edge device, the synthetic training data to the central network device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farhady Ghalaty et al. (10,867,245) discloses computer vision model training and prediction;
Jha et al. (2020/0027022) discloses mobile edge nodes in Multi-access Edge Computing configuration providing aggregated model updates in MEC processing fashion [where edge computing distributes workload to the edge rather than processing centrally via the cloud];
Li et al. (2020/0010093) discloses distributed data analysis of computer vision models as trained via the local and remote portions; and
Kim et al. (2020/0007409) discloses similar mobile edge processing as Jha et al. but for the application of similar technology for processing of Internet of Things applications.

This application is in condition for allowance except for the following formal matters: 
Claim 7 is objected to for minor claim informalities.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458